                  Case 1:20-cv-04884-JPC Document 28 Filed 03/23/21 Page 1 of 4

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                          352 Rutland Road, #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                     Brooklyn, NY 11225
                                                                     Phone: (212) 248-7906
                                                                     Fax: (212) 248-7908




       March 23, 2021

       Via ECF
       Honorable John P. Cronan, U.S.D.J.
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       Re:     Peralta v. City of New York, et al. SDNY Case No. 20-CV-4884 (JPC)

       Dear Judge Cronan:

       My office represents the plaintiff, Jordy Peralta, in the above-referenced case
       brought against the defendants, City of New York, Police Officer Brandon
       Gembecki, and Police Officers John Doe # 1 through John Doe # 3, under 42 U.S.C.
       § 1983 and state law. The parties are submitting this joint letter in accordance with
       Your Honor’s Notice of Reassignment, dated October 7, 2020.

                          Plaintiff’s Summary of the Nature of the Action

       Plaintiff was unlawfully arrested and injured in an incident occurring on June 27,
       2017. At approximately 10:15 p.m. plaintiff, who was seventeen years old, was
       standing in front of his home when he was confronted by plain clothes police
       officers, including defendant Gembecki, with their guns drawn and their shields
       hidden.

       Fearing for his life and having no way to know that these gun-toting men were
       police officers, Plaintiff ran away from them until he found a parked vehicle to hide
       under. However, the plain clothes police officers soon found Mr. Peralta, and after
       pulling him out from under the car, violently tackled him and beat him before
       placing him under arrest. The summons resulting from the arrest was dismissed in
       Bronx Criminal Court on October 25, 2017.

       Plaintiff suffered multiple soft tissue injuries as a result of the police officers’ attack
       and required medical treatment. Plaintiff went to the hospital with his father
       immediately after being released from police custody with the summons.

       Subsequent to Plaintiff’s arrest, the police unit to which the defendant police
       officers belonged was disbanded because of the large number of complaints against
       its members. Defendant Gembecki has been a named defendant in multiple
                                                   1
        Case 1:20-cv-04884-JPC Document 28 Filed 03/23/21 Page 2 of 4




lawsuits and subject to numerous complaints to the CCRB as result of his alleged
wrongful conduct while working as a police officer.

                           Defendants’ Principal Defenses

On June 27, 2017, Detective Gembecki was driving around 194th Street and
Valentine Avenue in the Bronx, which he describes as a very violent area
with a lot of gang activity. At about 10:00 p.m., he saw plaintiff and a group
of about 4-5 people in the sidewalk arguing. Detective Gembecki observed
plaintiff use a gang sign while yelling profanity at a rival gang. The officers
were concerned that this was going to get physical, and so stopped in order to
prevent something potentially serious from breaking out. As the detectives
approached the group, plaintiff fled. Detective Gembecki chased after
plaintiff and was able to detain him. Ultimately, plaintiff received a
summons for Disorderly Conduct, 240.20(1).

On October 25, 2017, the charge was dismissed. As noted in defendants’
answer, defendants assert the following defenses:

1.     The Complaint fails to state a claim upon which relief can be granted.
2.     Defendants City of New York and Police Officer Brandon Gembecki
have not violated any rights, privileges or immunities under the Constitution
or laws of the United States or the State of New York or any political
subdivision thereof, nor has defendant City of New York violated any act of
Congress providing for the protection of civil rights.
3.     Any injury alleged to have been sustained resulted from plaintiff’s own
culpable or negligent conduct and was not the proximate result of any act of
defendant City of New York or Police Officer Brandon Gembecki.
4.     Punitive damages may not be recovered against defendant City of New
York.
5.     Plaintiff has failed to mitigate his alleged damages.
6.            At all times relevant to the acts alleged in the complaint,
defendant Police Officer Brandon Gembecki acted reasonably in the proper
and lawful exercise of his discretion.
7.            Plaintiff provoked any incident.
8.     Plaintiff’s claims may be barred, in whole or in part, for failure to
comply with New York General Municipal Law §§ 50-(e), et seq.
9.     Defendant Police Officer Brandon Gembecki has not violated any
clearly established constitutional or statutory right of which a reasonable
person would have known and, therefore, are protected by qualified
immunity.
10.    There was reasonable suspicion, probable cause, and/or exigent
circumstances.
11.    At all times relevant to the acts alleged in the complaint, the duties
and functions of the municipal defendant’s officials entailed the reasonable
                                       2
        Case 1:20-cv-04884-JPC Document 28 Filed 03/23/21 Page 3 of 4




exercise of proper and lawful discretion. Therefore, defendant City of New
York is entitled to governmental immunity from liability.

                              Jurisdiction and Venue

Federal-question jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343,
42 U.S.C. §§ 1983, 1985 and 1988. Venue in this District is proper in that the
Defendants transact and do business here and the conduct complained of occurred
here.

                             Deadlines and Due Dates

The only operative deadline at this time is for service of the John Doe defendants. A
motion to extend this deadline to May 24, 2021 is currently before the Court.

                                Outstanding Motions

The only unresolved motion is Plaintiff’s motion to extend the deadline to serve the
John Doe defendants.

                                  Discovery So Far

The parties have exchanged limited discovery pursuant to the protocol governing
cases filed under 42 U.S.C. § 1983. This discovery was sufficient to engage in
mediation which is ongoing.

                            Prior Settlement Discussions

On February 5, 2021, Plaintiff made an initial settlement offer. Defendants
provided a counter-offer on March 1, 2021. The parties held an all-day mediation on
March 16, 2021. The parties continue to work with the assigned mediator to resolve
this case.

                          Alternative Dispute Resolution

The parties have already engaged in mediation pursuant to the District’s Mediation
Program. The parties are continuing to work with the assigned mediator to resolve
this case.

                   Other Information that May Assist the Court

None.




                                      3
        Case 1:20-cv-04884-JPC Document 28 Filed 03/23/21 Page 4 of 4




Respectfully,

/s/ Brian L. Bromberg
    Brian L. Bromberg

cc:   All Counsel of Record (Via ECF)




                                    4
